567-/5
                                ELECTRONIC RECORD




COA#       03-13-00275-CR                         OFFENSE:       19.02


STYLE:     Mario Lewis v. The State of Texas      COUNTY:        Bell

COA DISPOSITION:       AFFIRMED                   TRIAL COURT:   264th District Court


DATE: 04/16/15                     Publish: NO    TCCASE#:       68019




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    Mario Lewis v. The State of Texas           CCA#:              Siofl ml5
                                       Petition       CCA Disposition:

FOR DISCRETIONARY REVIEW \lJ CCA IS:                  DATE:

         RZFU&b                                       JUDGE:

DATE:     OHJlUzOf                                    SIGNED:                           PC:

JUDGE:      flj^tuA^!*-^                              PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                            ELECTRONIC RECORD